In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00269-CR
      ___________________________

       TYRIN RELIFORD, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 211th District Court
          Denton County, Texas
      Trial Court No. F17-1012-158


 Before Sudderth, C.J.; Gabriel and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                          MEMORANDUM OPINION

                                   I. Introduction

      Appellant Tyrin Reliford appeals his conviction for murder and his thirty-year

sentence. See Tex. Penal Code Ann. § 19.02. In two points, Appellant argues that the

evidence is insufficient to support the jury’s verdict that he was the individual who

shot Christian Chapman and that the trial court abused its discretion by admitting the

contents of the text messages contained in State’s Exhibit 27 because they were not

authenticated and constituted inadmissible hearsay.        Because we hold that the

evidence is sufficient to show that Appellant was the shooter and that Appellant

forfeited any error in the admission of State’s Exhibit 27 by failing to object when the

substance of that evidence came in elsewhere, we affirm.

                              II. Factual Background

      A. The Murder

      Shortly before 11 p.m. on February 11, 2017, K.B., who was thirteen years old

at the time, heard “weird noises” that “sounded . . . soft, but [like] gunshots” as she

and her family exited their car near their apartment in Building 7 of the Wellington

Park Apartments in Lewisville. She then saw a car hit a parked car that belonged to

one of her neighbors.

      When police arrived shortly thereafter, they saw blood on the driver’s face,

noted that he had a gunshot wound to the head, found shell casings in his lap and on

the floorboard, and determined that he was dead. The autopsy revealed that the

                                           2
victim had sustained eight gunshot wounds, including multiple gunshot wounds to the

chest.

         The lanyard hanging on the rearview mirror contained an employee

identification badge for Christian Chapman. One of the officers asked the dispatchers

to run a criminal history check on Chapman to see if he had any identifying scars,

marks, or tattoos; that history showed that he had tattoos on his hands. The tattoos

on the victim’s hands led police to conclude that the victim was Chapman. Police

noted that Chapman was seated in the vehicle in a position in which his arm was

resting on the center console and that underneath his hand was a plastic bag

containing “a bunch of pills.”

         When the police interviewed Chapman’s family members, they learned that he

had lived in Frisco with his mother, that he had recently been released from prison,

that he had been dealing marijuana and ecstasy, that he owed money to people, and

that he was affiliated with the Crips gang.

         B. The Description of the Man Who Had Left the Scene

         When police interviewed K.B., she said that she had seen a black man with

“dreads” coming towards her and her parents; he was coming from near the cars that

were involved in the crash. K.B. estimated that she was probably around 5’2” or 5’3”

at the time of the incident and that the man who had come toward her that night was




                                              3
5’5” because he was taller than she was.1 K.B. saw the man for only a few seconds

because after seeing her and her family, he changed direction and ran “back to the

right.”

          C. The Search of Chapman’s Car

          In addition to the two shell casings that police initially saw in Chapman’s lap

and on the floorboard, a search of his car revealed four other shell casings and three

bullets—all of which were collected for forensic testing. Police also found four cell

phones in Chapman’s car and collected them. Fingerprints were lifted from the hood

of the vehicle; none were found on the passenger side door or the passenger seat

belt. 2

          D. The Search of Chapman’s Phones Connects Him to Appellant

          Data extracted from Chapman’s main cell phone showed that the last contact

he had prior to his death was to arrange a marijuana exchange at Building 7 of the

Wellington Park Apartments. Detective Scott Kelly, who served as the lead detective

on the case, explained that the texts on Chapman’s phone mentioned the name

“Tytianna” as the person who had introduced Chapman to Appellant. Detective

Kelly said that there was a text from Tytianna to Chapman stating that she had given


        On cross-examination, K.B., who was fifteen at the time of the trial, testified
          1

that she could not remember how tall she was when she was thirteen.

      The fingerprints that were collected from the hood of Chapman’s car matched
          2

a woman’s that he had been romantically involved with. No fingerprints or DNA
connected Appellant to Chapman’s car.

                                             4
his name to an individual that she used to work with because he was looking for some

marijuana and she believed that Chapman could help him out. Detective Kelly called

the phone number ending in 9213, which was associated with the text from Tytianna,

and Tytianna answered the phone.

      Tytianna Johnson testified that she knew Appellant from when she had worked

with him at Dairy Queen in 2015. After Appellant no longer worked at Dairy Queen,

he and Tytianna kept in touch over Snapchat.

      Tytianna said that on February 11, 2017, Appellant messaged her on Snapchat

and asked if she knew of anyone who sold marijuana. Tytianna knew that Chapman

sold marijuana, so she told Chapman that someone she had previously worked with

wanted some marijuana, and Chapman said to give the person his number. Tytianna

complied by giving Chapman’s phone number to Appellant. After Tytianna got home

from work on February 11, she reached out to Appellant on Snapchat, but he had

blocked her.

      Detective Kelly testified that based on the texts found on Chapman’s phone,

Appellant had contacted Chapman to purchase a “zip,” which is an ounce of

marijuana, and had requested to meet Chapman at the Wellington Park Apartments.

Chapman had asked for the specific address. Detective Kelly testified that based on

the phone activity, it appeared that Chapman and Appellant met at the Wellington

Park Apartments because Chapman texted, “Hey, I’m about 15 minutes away.

Okay?”

                                         5
      Detective Kelly testified that during a separate misdemeanor investigation,

which occurred a couple of weeks after the murder investigation, he obtained

Appellant’s contact information from his family, and the phone number (ending in

8805) that they provided for Appellant matched the phone number that showed up in

Chapman’s phone during the “drug-setup-to-purchase incident.” Detective Kelly

called the phone number and was placed on speaker phone, so he spoke with

Appellant and another individual. To narrow down whether the phone number

corresponded to Appellant, Detective Kelly asked Appellant whose phone he was

using, and he said that it was his phone.

      E. Appellant Detained for Questioning and Cell Phones Confiscated

      An officer stopped Appellant in March 2017 because he was wanted for

questioning on several offenses. As a result of the traffic stop, the arresting officer

collected a couple of cell phones from Appellant.

      F. The Search of Appellant’s Phones Shows that He Had Sought out a
      Gun

      Detective Kelly testified that the results of the forensic examination of

Appellant’s phones did not show the text messages regarding purchasing a zip,3 but

the results let him know that there was another individual that he needed to speak

with—Tavahn Dunlap. Appellant’s text messages with Dunlap were about a .40-

caliber Glock 27.


      3
       Detective Kelly opined that those text messages had been deleted.

                                            6
      The evidence reflected that Appellant’s main phone had received two photos

of a Glock pistol from a phone number ending in 4270 that was listed in the contacts

as “TC.”4 Additionally, Appellant’s phone contained text messages from 6:29 p.m. on

January 30, 2017, through 12:33 p.m. on January 31, 2017, between Appellant and the

4270 number associated with TC.         Appellant initiated the conversation, asking,

“Where da straps?” Detective Shawn Dority, who testified about the data extracted

from Appellant’s phone, explained that based on his training and experience, “straps”

refers to a firearm. TC responded, “What’s craccin’ . . . shit what u lookin’ for, clean

or dirty,” which Detective Dority translated as follows: “What kind of gun are you

looking for, stolen or legitimately purchased?” Appellant responded, “Don’t matter.”

At first TC texted, “My boy got a .45 Glock, 275,” but later he said, “I lied. It’s a

.40.” Appellant asked if it was a Glock 27, and TC replied, “Yuh.” The two then

texted amounts, which Detective Dority interpreted as negotiations regarding the

price of the gun. The following day, TC texted Appellant to ask if he still needed the

gun, and Appellant responded, “Yuh. I gotta cash dis check at 9.” The final response

from TC was that the gun’s owner was at work and would contact him on his break

so that TC could go get the gun.

      Dunlap testified at trial that he had first met Appellant when he had taken his

kids to play at Old Orchard Park. Appellant had approached Dunlap while he was


      4
        Dunlap explained that he was known as Twin Cities or TC because he grew up
in St. Paul, Minnesota.

                                           7
smoking, they had talked about tattoos, and they had exchanged phone numbers.

Dunlap admitted that many people had his phone number, which ended in 4270,

because he was known as someone who could “get things for people.”

      When Appellant asked for a gun, Dunlap told him that he could get that for

him. Dunlap texted pictures of the gun to Appellant. Dunlap testified that he had

loaned Appellant a .40-caliber Glock with the hope that he would purchase it from

him because he needed money to pay for daycare. Dunlap said that Appellant came

to his home and picked up the gun. Dunlap told Appellant that he needed either the

gun or the money for the gun in his car by Friday.5 Dunlap testified that Appellant

returned the gun by placing it in the center console in Dunlap’s car the night before

Dunlap pawned the gun. Dunlap did not know that the gun had been used in a crime,

but he knew that Appellant had wanted to make some quick money and needed the

gun for protection.




      5
        It appears that Dunlap was confused as to what day he needed the gun
returned. Dunlap testified that Appellant had the gun for only about twenty-four
hours, and the evidence shows that the murder occurred on February 11, 2017—
which the calendar for 2017 reflects was a Saturday—and that the gun was pawned
the following day—which was a Sunday. See Tex. R. Evid. 201 (permitting judicial
notice of a fact that is not subject to reasonable dispute because it can be accurately
and readily determined from sources whose accuracy cannot reasonably be
questioned), 204(b)(1) (permitting court to take judicial notice on its own); see, e.g.,
Ex parte Carson, 215 S.W.3d 921, 923 n.3 (Tex. App.—Texarkana 2007, no pet.)
(taking judicial notice of the calendar for 2006).

                                           8
      The evidence at trial demonstrated that Dunlap sold the gun to Legacy Pawn

around 11 a.m. on February 12, 2017. Detective Kelly tracked down the gun, and the

buyer brought it to the police department.

      G. The Search of Appellant’s Main Phone Reveals Two Phone Calls
      with Chapman

      Detective Dority testified that he searched for any calls on Appellant’s phone

involving the phone number ending in 6558, which was Chapman’s phone number.

There were two incoming calls on Appellant’s phone from the 6558 number on

February 11, 2017: one at 10:49 p.m. that lasted twenty-four seconds and one at

10:52 p.m. that lasted three minutes and forty-two seconds.

      H. Results of the Testing on the Casings, Projectiles, and Gun

      Detective Kelly testified that the six casings all contained the same headstamp;

they were all .40-caliber ammunition manufactured by Perfecta. Detective Kelly

explained that because the shell casings and projectiles were all from the same brand

and were all of the same caliber, he was confident that they had been fired from the

same gun.

      The same conclusion was reached by Kevin Callahan, a firearms and toolmark

examiner with the Texas Department of Public Safety Crime Laboratory who

analyzed the six cartridge cases, the three bullets, and the Glock pistol. Callahan

testified that the six cartridge cases had the following class characteristics: they were

.40-caliber Smith & Wesson, they were fired from the same unknown firearm, and


                                             9
they could have been fired from a Glock or a Smith & Wesson. Callahan testified that

of the three projectiles, one was damaged, which prevented him from making a

positive identification. But he concluded that the other two projectiles contained

substantial individual marks for him to conclude that they had been fired from the

same unknown firearm. Callahan analyzed the Glock pistol, which he said was a

Glock 27, Generation 4 that fired .40-caliber Smith & Wesson ammunition. Callahan

compared “test-fires” from the Glock pistol to the bullets and cartridge cases that had

been recovered and concluded that all six of the cartridge cases and all three of the

bullets had been fired “from this particular firearm.”

      I. Other Suspect Ruled Out

      Detective Kelly testified that Dewayne Franklin was initially the number one

suspect because he is a Lewisville resident who is a member of the Bloods gang, is

known to hang out at the Wellington Park Apartments, and has physical descriptors

and a hairstyle similar to the description that K.B. provided—a young black male with

dreads. Detective Kelly said that Franklin was not a suspect after Detective Kelly

spoke with him and learned other information that supported that Appellant was

responsible for Chapman’s death.       Detective Kelly testified that he was able to

corroborate the reliability of the information that he had obtained from Franklin by

continuing the investigation.

      Detective Kelly put together a photographic lineup that was shown to K.B. and

her family, but they did not identify Franklin. Detective Kelly ruled out Franklin

                                           10
because he was not picked out of the photographic lineup. During the defense’s case

in chief, Appellant recalled Detective Kelly to testify regarding the comments that

K.B.’s father made when he saw Franklin in the photo lineup, “His lips are too thick,

but he kind of looks like him.”

      After “much time had elapsed,” K.B. and her family were shown a second

lineup that included Appellant, who is six feet tall, but they did not identify him as the

suspect. Detective Kelly said that he does not put a lot of confidence in photo

lineups and that even if Appellant had been picked out of the photo lineup, he would

not rely specifically on the identification from the photo lineup but would need to

“have other affirmative links to the case.”

      J. Detective Kelly’s Theory of the Case

      Detective Kelly testified that he could not rule out the possibility that Dunlap

and Franklin were at the scene of the murder but that the evidence did not show that

anyone other than Appellant was at the scene and that K.B.’s family saw only one

person running from the victim’s car.              Detective Kelly testified that the gun

confirmed his theory of the case: Appellant had requested that Chapman come to the

Wellington Park Apartments on February 11, 2017, just before 11:00 p.m.; Chapman

was shot at numerous times with a Glock 27, .40-millimeter firearm at the Wellington

Park Apartments around 11:00 p.m.; and through his investigation, Detective Kelly

had learned that Appellant was the person in possession of that gun at the time of



                                              11
Chapman’s murder. Detective Kelly thus concluded that Appellant was the person

responsible for Chapman’s death.

      K. Trial Outcome

      After hearing the above evidence, the jury agreed with Detective Kelly’s theory

of the case and found Appellant guilty. The jury assessed Appellant’s punishment at

thirty years’ confinement, and the trial court sentenced him in accordance with the

jury’s recommendation.

                  III. Sufficient Evidence Supports Conviction

      In his first point, Appellant argues that the evidence is insufficient to support

the jury’s verdict that he was the individual who had shot Chapman on February 11,

2017. Appellant contends that the physical description of Chapman’s murderer does

not match him and that no witness identified him as the suspect, that no physical

evidence tied him to the crime scene or to the gun, and that the evidence

“overwhelmingly pointed to someone other than Appellant as the killer.”

                               A. Standard of Review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). This standard gives full play to the factfinder’s responsibility to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

                                          12
inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

are reasonable based on the evidence’s cumulative force when viewed in the light

most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.

2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court

conducting a sufficiency review must not engage in a ‘divide and conquer’ strategy but

must consider the cumulative force of all the evidence.”). We must presume that the

factfinder resolved any conflicting inferences in favor of the verdict, and we must

defer to that resolution. Murray, 457 S.W.3d at 448–49. Moreover, the standard of

review is the same for direct and circumstantial evidence cases; circumstantial

evidence is as probative as direct evidence in establishing guilt. Jenkins v. State, 493
S.W.3d 583, 599 (Tex. Crim. App. 2016).

                                 B. Applicable Law

      A person commits murder if he intentionally or knowingly causes the death of

an individual or intends to cause serious bodily injury and commits an act clearly

dangerous to human life that causes the death of an individual. Tex. Penal Code Ann.

§ 19.02(b)(1)–(2).

                                           13
                                      C. Analysis

      Appellant’s first insufficiency argument that the evidence is insufficient to show

that he was the shooter stems from the physical description given by K.B. Appellant

argues that because he is six feet tall and because K.B.’s family did not pick him out of

the photo lineup, the evidence is insufficient. K.B. was thirteen years old at the time

of the incident and saw the man only for a few seconds before he ran off; thus, it was

understandable that she might not be able to pinpoint the man’s exact height.

Moreover, the remainder of her description was not challenged—that the man who

had left the scene was black, had dreadlocks, and was taller than she was. With regard

to K.B.’s family’s inability to identify Appellant in the photo lineup, the lead detective

testified that he does not put a lot of confidence in the identifications made during

photo lineups. The jury as the factfinder was entitled to weigh the evidence and

K.B.’s credibility and decided not to exclude Appellant as a suspect solely because of

K.B.’s inaccurate description of his height and the inability to identify him in the

photo lineup. We may not re-evaluate the evidence’s weight and credibility and

substitute our judgment for the factfinder’s.       See Tex. Code Crim. Proc. Ann.

art. 38.04; Queeman, 520 S.W.3d at 622.

      Appellant’s second insufficiency argument contends that there is no physical

evidence that tied him to the crime scene or to the gun. Specifically, Appellant argues

that the evidence is insufficient to show that he shot Chapman because no

fingerprints or DNA tied him to Chapman’s car or to the gun. The State, however,

                                           14
was not required to put on direct evidence to prove that Appellant was the shooter.

See Jenkins, 493 S.W.3d at 599 (stating that circumstantial evidence is as probative as

direct evidence in establishing guilt). As set forth in detail above and as summarized

below, the circumstantial evidence introduced by the State is sufficient to support the

verdict.

       In his final insufficiency argument, Appellant contends that the evidence

“overwhelmingly pointed” to Franklin as the shooter. The jury heard evidence that

Franklin was initially a prime suspect because he met the physical description

provided by K.B. and was known to hang out at the Wellington Park Apartments.

When K.B. and her family were shown the photo lineup that included Franklin, they

did not identify him as the man at the scene; they noted that he kind of looked like

the suspect but that “[h]is lips [were] too thick.” Detective Kelly ultimately ruled out

Franklin as a suspect because he was not identified in the photo lineup, because

Detective Kelly had spoken with Franklin, and because other information—including

the text messages between Appellant and Dunlap about the .40-caliber Glock and the

timing of Dunlap’s loaning the Glock to Appellant—had come to light during the

investigation and had pointed to Appellant rather than to Franklin. As explained

above, the jury, as the factfinder, had the duty to weigh the evidence and to act as the

sole judge of the witnesses’ credibility; again, we may not re-evaluate the evidence’s

weight and credibility and substitute our judgment for the factfinder’s. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622.

                                          15
      Reviewing the evidence in the light most favorable to the verdict, the record

demonstrates the following:

         • Appellant reached out to Tytianna on Snapchat on February 11 to find

            someone who would sell him marijuana, and she gave Appellant

            Chapman’s number.

         • Appellant texted Chapman to purchase marijuana and set up the location

            for the drug buy: Building 7 at the Wellington Park Apartments in

            Lewisville.

         • Chapman texted Appellant when he was 15 minutes away.

         • Chapman and Appellant had two phone conversations at 10:49 p.m. and

            10:52 p.m. on February 11.

         • Shortly before 11 p.m., K.B. heard “weird noises” that “sounded soft,

            but [like] gunshots” near Building 7 at the Wellington Park Apartments

            and then saw a car hit a neighbor’s car.

         • Chapman was found in the vehicle that had hit the neighbor’s car in the

            parking lot near Building 7.

         • One black man with dreads was seen leaving the area.

         • The casings and projectiles found in Chapman’s vehicle were fired from

            a .40-caliber Glock 27.




                                           16
         • Appellant had borrowed a .40-caliber Glock 27 from Dunlap shortly

            before the murder and had returned it to Dunlap less than twelve hours

            after the murder.

         • The police tracked down the .40-caliber Glock 27 that Appellant had

            borrowed from Dunlap.

         • The ballistics testing showed that the casings and projectiles found in

            Chapman’s vehicle were fired from the .40-caliber Glock 27 that

            Appellant had borrowed from Dunlap.

         • Appellant blocked Tytianna from communicating with him on Snapchat

            after she had connected him with Chapman.

         • It appeared that Appellant had deleted the text messages that he had sent

            to and had received from Chapman but had failed to delete the call logs

            showing the two phone calls with Chapman shortly before 11 p.m. on

            February 11.

      While each circumstance of guilt considered in isolation is insufficient to prove

that Appellant was the shooter, when all of the evidence is viewed in the light most

favorable to the verdict and when the cumulative force of all the admitted evidence

and reasonable inferences that can be drawn therefrom are considered, we conclude

that the evidence is sufficient to show that Appellant shot Chapman. See Ingerson v.

State, 559 S.W.3d 501, 511 (Tex. Crim. App. 2018) (holding circumstantial evidence



                                         17
sufficient to identify appellant as the shooter); Clayton v. State, 235 S.W.3d 772, 779–82

(Tex. Crim. App. 2007) (holding that a rational juror could find beyond a reasonable

doubt that appellant was responsible for killing victim based on reasonable inferences

from and the cumulative force of the incriminating circumstantial evidence

presented).    Accordingly, we hold that the evidence is sufficient to support

Appellant’s conviction for murder. See Clayton, 235 S.W.3d at 782. We overrule

Appellant’s first point.

        IV. Admission of the Challenged Text Messages Was Harmless

       In his second point, Appellant argues that the trial court abused its discretion

by admitting the contents of the text messages contained in State’s Exhibit 27 because

they were not properly authenticated. Alternatively, Appellant argues that the trial

court abused its discretion by admitting the contents of the text messages contained in

State’s Exhibit 27 because they constituted inadmissible hearsay.

                                A. Standard of Review

       We review a trial court’s evidentiary rulings under an abuse-of-discretion

standard. See Jenkins, 493 S.W.3d at 607. A trial court’s decision is an abuse of

discretion only when it falls outside the zone of reasonable disagreement. Winegarner

v. State, 235 S.W.3d 787, 790 (Tex. Crim. App. 2007). An evidentiary ruling will be

upheld if it is correct on any theory of law applicable to the case. Gonzalez v. State, 195
S.W.3d 114, 126 (Tex. Crim. App. 2006).



                                            18
                                   B. Applicable Law

         We have previously set forth the law on the need for continuous objections:

         To preserve error, a party must continue to object each time the
         objectionable evidence is offered. A trial court’s erroneous admission of
         evidence will not require reversal when other such evidence was received
         without objection, either before or after the complained-of ruling. This
         rule applies whether the other evidence was introduced by the defendant
         or the State.

Clay v. State, 361 S.W.3d 762, 767 (Tex. App.—Fort Worth 2012, no pet.) (quoting

Sikes v. State, No. 02-10-00029-CR, 2011 WL 4711998, at *6 (Tex. App.—Fort Worth

Oct. 6, 2011, pet. ref’d) (mem. op. on reh’g, not designated for publication)).

Moreover, preservation of error is a systemic requirement that this court should

review on its own motion. Darcy v. State, 488 S.W.3d 325, 327–28 (Tex. Crim. App.

2016).

                              C. What the Record Shows

         On the second day of the trial, during the testimony of Jonathan Hay who had

forensically analyzed the data on Chapman’s phone, the State sought to introduce

State’s Exhibit 27, which consists of a chart with text messages extracted from

Chapman’s phone. Those text messages are shown in reverse chronological order on

State’s Exhibit 27, which is reproduced below, and reflect Tytianna’s involvement in

connecting Appellant and Chapman, as well as the details setting up the marijuana

sale:




                                            19
20
21
      At trial, Appellant objected to the admission of State’s Exhibit 27 based on

hearsay, the Confrontation Clause, and lack of authentication.        The trial court

overruled Appellant’s objections. Hay then read aloud the texts in State’s Exhibit 27,

gave the date and time that they were received, and noted whether the texts had been

read by Chapman—all without objection.

      During the prior day of trial, the State had questioned Detective Kelly about

the data that was found during the forensic analysis of Chapman’s cell phone:

      Q. At some point, did you get the data back from Mr. Chapman’s cell
      phone?

             A. We did.

            Q. And was there anything in particular that you were looking for
      on that cell phone?

             A. There was.

             Q. What was that?

             A. The very last contact that he had had using his phone prior to
      his death.

             Q. Okay. And what was the nature of that very last contact?

             A. It looked like it was to arrange for a marijuana exchange.

             Q. And where was that marijuana exchange to take place?

             A. At 2479 Deer Run by Building 7.

             Q. Is that the Wellington Park Apartments?

             A. It is.


                                         22
      Q. And is any name mentioned in that exchange at the beginning?

      A. There is, yes.

      Q. And what name is that?

      A. Tytianna.

      Q. Did that interest you?

      A. It did.

      Q. How come?

     A. Because she now has, I believe, intimate knowledge of what
happened -- or what led up to what happened the night of this incident.

      Q. Why do you think that? What about that text message made
you believe that Tytianna kind of knew what had happened?

      A. Because she’s the one that did the introductions between
[Appellant] and Chris Chapman.

      Q. And is that apparent from those text messages?

      A. It is.

      Q. In fact, you know, the text to Mr. Chapman says, “Tytianna
gave me your phone number”?

      A. It did.

      ....

      Q. Okay. Did that Tytianna person also text Mr. Chapman?

      A. She did, yes.

      Q. And what was the nature of that text?



                                  23
            A. She was basically saying, Hey, I gave your name and number
      to an individual that I used to work with. He’s looking for some
      marijuana. If you can help him out, help him out, basically.

            Q. Okay. And did you call that number that that text message
      came from?

             A. I did.

             Q. And who answered the phone?

             A. It was Tytianna Johnson.

             ....

             Q. And, I guess, did you talk to her?

             A. I did. Several times.

             Q. Did she cooperate with your investigation?

             A. She did.

            Q. Okay. And did it bear out that she had indeed made the
      introduction between the two -- the two gentlemen?

             A. It did.[6]

             ....



      6
        The State questioned Detective Kelly about how Tytianna had communicated
with Appellant, and he said, “She claimed it was through her Snapchat account.”
When Detective Kelly attempted to explain his understanding of how long messages
stay on Snapchat and whether people would be reassured that the messages
automatically delete, Appellant objected to each answer based on speculation, and the
trial court sustained both of his objections. Because this information about Snapchat
was not part of the text messages that were obtained from Chapman’s phone, we
exclude it from the testimony set forth above but note it here to show that Appellant
made only two objections to this portion of Detective Kelly’s testimony.

                                         24
      Q. Okay. Now, you have the phones -- or Mr. Chapman’s
phone, at least.

      And through the interviews that you had done with different
people, were you looking for something in particular on the phone, on
Mr. Chapman’s phone?

      A. In particular, how so?

      Q. In regards to the marijuana sale.

      A. Oh, yes. I wanted to know if he was buying or selling.

      ....

      Q. Did looking at his phone illuminate whether or not he was
buying or selling marijuana?

      A. It did.

      Q. What was he doing?

      A. He was selling.

      Q. Okay. And had [Appellant] contacted him looking to
purchase marijuana?

      A. Yes, sir.

      ....

      Q. And what did he say?

      A. Hi. You got a zip?

      ....

     Q. Now, could you tell from that conversation who had chosen
the Wellington Park Apartments as a meeting place between [Appellant]
and Mr. Chapman?


                                   25
A. I could.

        Q. Who had requested to meet there?

        A. That was going to be [Appellant].

       Q. Would that be consistent with your prior investigation as far
as Mr. Chapman’s knowledge of the Lewisville area?

        A. Correct.

        Q. Why?

       A. Because he asked where it was. I mean, he even specifically
asked, What’s the address?

        ....

      Q. Now, did it appear as though Mr. Chapman and [Appellant] did
meet at the Wellington Park Apartments based on the phone activity?

        A. It did, yes.

        Q. Why?

        A. Because Mr. Chapman said, Hey, I’m about 15 minutes away.
Okay?

     And then there’s an actual phone conversation between the two
phones.

        ....

        Q. So how close to 11:00 p.m. did that phone call take place?

        A. 10:52 p.m. So eight minutes till eleven.

      Q. So that would be consistent with a phone call that would
occur very shortly in time prior to the shooting?

        A. Correct.

                                    26
                                     D. Analysis

      Here, Appellant forfeited any error to the admission of State’s Exhibit 27. As

set forth above, the day before State’s Exhibit 27 was admitted into evidence,

Detective Kelly testified about the text messages that were found on Chapman’s cell

phone, including the texts from Tytianna and Appellant. This is substantively the

same evidence that is contained in State’s Exhibit 27, which uses only phone numbers.

Yet, Appellant did not object to Detective Kelly’s more detailed testimony about the

text messages on Chapman’s phone. Appellant also did not object when Hay read the

texts aloud from State’s Exhibit 27. In light of the unobjected-to testimony from

Detective Kelly and Hay, we conclude that Appellant forfeited his authentication and

hearsay objections to State’s Exhibit 27. See Clay, 361 S.W.3d at 767 (“[B]ecause

Wallace provided testimony about the Louisiana records without objection before and

after appellant’s objection to the admission of the records and because appellant failed

to obtain a running objection, we conclude that he forfeited his objection to the

records’ admission.” (footnote omitted)); see also Jones v. State, No. 06-15-00119-CR,

2016 WL 3197397, at *5 (Tex. App.—Texarkana June 9, 2016, no pet.) (mem. op., not

designated for publication) (“Smuts testified about the results of the DNA laboratory

report. Therefore, we find that Jones waived his . . . complaints regarding the

admission of the DNA report.”). We overrule Appellant’s second point.




                                          27
                                  V. Conclusion

      Having overruled Appellant’s two points, we affirm the trial court’s judgment.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 27, 2020




                                         28